ABRAMSON, J.,
Concurring.
I concur fully and write simply to emphasize that this Court never takes lightly its duty of review, a duty that is particularly heavy in a case such as this one, which involved the deaths of five people, weeks of trial and resulting sentences of life without *915parole on three counts of murder as well as a sentence of fifty years for arson. This trial and verdict were undone by one simple yet serious mistake. Perhaps the most time-worn statement from lawyers and judges alike to prospective jurors who are being questioned is “There are no right or wrong answers to these questions — just truthful ones.” When the juror at issue was asked by the court pointblank to search his heart and mind and state whether yes, he could be impartial or no, he could not be impartial, he answered truthfully that it would be better to let someone else serve. While certainly not the most direct way of phrasing his conclusion, it was clear that upon reflection the juror did not believe he could be impartial. As he had explained, years earlier when the juror was a teenager, the brother of Amanda Sturgill, the adult female victim and mother of the three young children who were killed, had lived with the juror and his family. To this truthful answer the trial court unequivocally stated “That (someone else serving) can’t be done.” In short, the judge told the juror the answer was wrong. As the majority notes, it was the trial court that was wrong and this error undeniably tainted the exchange that came after. While it is always concerning to lose a juror early in a trial after days and days of jury selection, a juror’s sincere expression of grounds for disqualification cannot be ignored as the “wrong” answer regardless of when it is given. It is all the more regrettable in this case that a final opportunity to correct the error was lost when there was no agreement to designate the juror as an alternate and dismiss him prior to adjournment for jury deliberations.
MINTON, C.J.; NOBLE, SCOTT, and VENTERS, JJ., join.